Per Curiam.
Defendant, while represented by counsel, pled guilty to the charge of larceny in a building, contrary to MCLA § 750.360 (Stat Ann 1954 Rev § 28.592). Defendant was sentenced to a term of three to four years imprisonment. A timely claim of appeal was filed in this Court grounded on one allegation of error. Defendant contends that his plea of guilty was improperly accepted because there was reason to doubt the truth of the plea of guilty. The people have filed a motion to affirm the conviction and sentence.
An examination of the transcript of defendant’s plea of guilty clearly demonstrates full compliance with GCR 1963, 785.3(2). The trial judge clearly ascertained that there was a factual basis for the defendant’s plea of guilty and that it was truthfully made. People v. Barrows (1959), 358 Mich 267; People v. Bartlett (1969), 17 Mich App 205.
It is manifest that the question presented herein is unsubstantial and, therefore, requires no argument or formal submission.
The motion to affirm the conviction and sentence is granted.